DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Applicant argues that Grill et al. does not disclose modeling of the dorsal root(s). The examiner respectfully disagrees. As previously made of record, Grill et al. disclose a three-dimensional model of the dorsal column and dorsal root fibers (e.g., Figures 4A-4E; also see paragraphs 52-56). Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Grill et al. as detailed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/106,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose at least one input module for inputting patient data into the neuromodulation system; at least one model calculation and building module for building a patient model, the patient model; comprising three-dimensional reconstructions of dorsal roots of the patient, the three- dimensional reconstructions coupled with electrophysiology models of nerve-fibers in the three- dimensional reconstructions of the dorsal roots; and at least one computation module for calculating an impact of neuromodulation using the patient model.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grill et al. (US Patent Publication 20180104479 A1).
As to claims 1 and 7, Grill et al. discloses at least one input module (computing device, depicted as 20 in Figure 5; e.g., paragraph 57) for inputting patient data into the neuromodulation system (e.g., paragraphs 7 and 57); at least one model calculation and building module for building a patient model (e.g., paragraph 30), comprising three-dimensional reconstructions of dorsal roots of the patient (e.g., Figures 4A-4E; also see paragraphs 52-56), the three- dimensional reconstructions coupled with electrophysiology models of nerve-fibers in the three- dimensional reconstructions of the dorsal roots (e.g., Figures 4A-4E; also see paragraphs 37-38 and 52-56); and at least one computation module for calculating an impact of neuromodulation using the patient model (e.g., Abstract; also see claims 1, 18-19 on pages 6-7).  
As to claims 2 and 8, Grill et al. discloses the system further comprises an output device for outputting at least one of pre-operative planning data, intra-operative planning data and/or post-operative planning data (e.g., Figure 5; also see paragraphs 7 and 57). 
As to claims 3 and 9, Grill et al. discloses the pre-operative planning data include at least one of surgical incision placement data, optimal electrode placement data, eligibility data of the patient, and assessment data of in-silico benefit for decision making (e.g., paragraph 59; also see Figures 2-3).  
As to claims 4, 10 and 19, Grill et al. discloses the intra-operative planning data include at least one intra-operative imaging data, the at least one intra-operative planning data including data acquired via a magnetic resonance imaging (MRI), computed tomography (CT), Fluoroimaging, X-Ray, interventional radiology (IR), video, laser measuring, optical visualization and imaging system, real-time registration, navigation system imaging, electroencephalogram (EEG), electrocardiogram (ECG), electromyography (EMG), or mechanical feedback imaging systems (e.g., paragraph 40). 
As to claims 5 and 11, Grill et al. discloses the post-operative planning data include at least one of a recommend optimum electrode configuration, electrode design, plan, stimulation waveforms, and timings schedule for neuromodulation events (e.g., paragraphs 51 and Figure 3; also see claim 15 on page 6).
As to claims 6 and 12, Grill et al. discloses the output device provides visualization of at least one of electric currents, potentials, information on location of neurons or nerve fibers, or probability of depolarization of neurons or nerve fibers (e.g., paragraphs 49-51; also see Figures 3 and 4D-4E). 
As to claim 13, Grill et al. discloses determining a desired placement of a lead comprising a plurality of electrodes according to the patient model (e.g., paragraph 55 and Abstract). 
As to claim 14, Grill et al. discloses the patient model is a three dimensional reconstruction of one or more of a spinal cord, a vertebral column, an epidural fat, a pia mater, a dura mater, a ventral root, a cerebro-spinal fluid, a white matter and a grey matter of the patient using the patient model (e.g., Figures 2-3 and 4A-4B; also see paragraphs 16-17).
As to claim 15, Grill et al. discloses the patient model is combined with a model of a lead including a plurality of electrodes (e.g., Figures 1B-1C; also paragraphs 11-13 and 19). 
As to claim 16, Grill et al. discloses determining, according to the patient model, an optimal electrode configuration and/or one or more optimal stimulation parameters for a nerve fiber and/or neuron population within a spinal cord of the patient (e.g., Abstract; also see Figures 2-3). 
As to claim 17, Grill et al. discloses the one or more optimal stimulation parameters include a frequency, amplitude, a pulse width and/or polarity applied to a plurality of electrodes of a lead (e.g., paragraphs 36-38, 44, 50 and 64; also see Abstract). 
As to claim 18, Grill et al. discloses the optimal electrode configuration and/or the one or more optimal stimulation parameters is determined according to a distance function based on, for a combination of dorsal roots and nerve fibers types stimulated with a current, a percentage of each of the nerve fiber types activated within each of the dorsal roots (e.g., paragraphs 7, 37-38, 42-43 and 52; also see Figure 4A-4E). 
As to claim 20, Grill et al. discloses the at least one model calculation and building module and/or the at least one computation module is communicatively and operatively coupled to one or more of an implantable pulse generator and/or a spinal implant (spinal cord stimulation device, depicted as 30 in Figure 6; e.g., paragraph 58) having a plurality of electrodes (see Figure 1). 
As to claim 21, Grill et al. discloses a difference between a desired and an achieved percentage activation of nerve fibers within at least one of the reconstructed dorsal roots using the patient model (e.g., see Figure 4A-4E).

		

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        0